Title: To Thomas Jefferson from David Humphreys, 30 March 1792
From: Humphreys, David
To: Jefferson, Thomas


          Lisbon, 30 Mch. 1792. He encloses a copy of a letter from Captain O’Bryen showing that Mrs. Duncan’s son was never a prisoner in Algiers. Yesterday he wrote a letter about the captives in Algiers to William Carmichael.—The Queen moved to the palace at Quelux eight days ago. She continues to improve, according to an official report of the Secretary of State for foreign affairs, and her confessor has been forbidden to go to Quelux. The Prince of Brazil has liberated all prisoners of the Inquisition and won wide approval for his general conduct.—He requests the President’s permission to make an excursion by water to the Western Islands or Gibraltar to seek relief from “a bilous complaint (a disorder somewhat incident to this Climate).”
        